Exhibit 10.36

EXECUTION VERSION

 

 

 

BVI GUARANTEE AND COLLATERAL AGREEMENT

Dated as of July 17, 2009

made by

NETLOGIC MICROSYSTEMS, INC.

NETLOGIC MICROSYSTEMS INTERNATIONAL LIMITED,

and

THE OTHER GRANTORS referred to herein

in favor of

SILICON VALLEY BANK,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE

SECTION 1.

  

DEFINED TERMS

   1

1.1

   Definitions    1

1.2

   Other Definitional Provisions    4

SECTION 2.

  

GUARANTEE

   4

2.1

   Guarantee    4

2.2

   Right of Contribution    5

2.3

   No Subrogation    5

2.4

   Amendments, etc. with respect to the BVI Borrower Obligations    5

2.5

   Guarantee Absolute and Unconditional    6

2.6

   Reinstatement    7

2.7

   Payments    7

SECTION 3.

  

GRANT OF SECURITY INTEREST

   7

SECTION 4.

  

REPRESENTATIONS AND WARRANTIES

   8

4.1

   Title; No Other Liens    8

4.2

   Perfected Liens    9

4.3

   Jurisdiction of Organization/Incorporation; Chief Executive Office    9

4.4

   Inventory and Equipment    9

4.5

   Farm Products    9

4.6

   Investment Property    9

4.7

   Investment Accounts    9

4.8

   Receivables    10

4.9

   Intellectual Property    10

SECTION 5.

  

COVENANTS

   11

5.1

   Delivery of Instruments, Certificated Securities and Chattel Paper    11

5.2

   Maintenance of Insurance    11

5.3

   Payment of BVI Obligations    12

5.4

   Maintenance of Security Interests; Further Documentation    12

5.5

   Changes in Locations, Name, etc.    12

5.6

   Notices    13

5.7

   Investment Property    13

5.8

   Investment Accounts    14

5.9

   Receivables    14

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

     PAGE

5.10

   Intellectual Property    14

5.11

   Certain Obligations of NetLogic Caymans    16

SECTION 6.

  

REMEDIAL PROVISIONS

   16

6.1

   Certain Matters Relating to Receivables    16

6.2

   Communications with Obligors; Grantors Remain Liable    16

6.3

   Investment Property    17

6.4

   Proceeds to be Turned Over To Administrative Agent    18

6.5

   Application of Proceeds    18

6.6

   Code and Other Remedies    19

6.7

   Registration Rights    20

6.8

   Intellectual Property License    21

6.9

   Deficiency    21

SECTION 7.

  

THE ADMINISTRATIVE AGENT

   21

7.1

   Administrative Agent’s Appointment as Attorney-in-Fact, etc.    21

7.2

   Duty of Administrative Agent    23

7.3

   Authorization of Financing Statements    23

7.4

   Authority of Administrative Agent    23

SECTION 8.

  

MISCELLANEOUS

   24

8.1

   Amendments in Writing    24

8.2

   Notices    24

8.3

   No Waiver by Course of Conduct; Cumulative Remedies    24

8.4

   Enforcement Expenses; Indemnification    24

8.5

   Successors and Assigns    25

8.6

   Set-Off    25

8.7

   Counterparts    25

8.8

   Severability    25

8.9

   Section Headings    26

8.10

   Integration    26

8.11

   GOVERNING LAW    26

8.12

   Submission To Jurisdiction; Waivers    26

8.13

   Acknowledgements    26

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

     PAGE

8.14

   Additional Grantors    27

8.15

   Releases    27

8.16

   WAIVER OF JURY TRIAL    27 SCHEDULES    Schedule 1    Notice Addresses   
Schedule 2    Investment Property    Schedule 3    Perfection Matters   
Schedule 4    Jurisdictions of Organization/Incorporation and Chief Executive
Offices, etc.    Schedule 5    Equipment and Inventory Locations    Schedule 6
   Intellectual Property   

 

iii



--------------------------------------------------------------------------------

BVI GUARANTEE AND COLLATERAL AGREEMENT (this “Agreement”), dated as of July 17,
2009, made by each of the signatories hereto (together with any other entity
that may become a party hereto as provided herein, the “Grantors”), in favor of
SILICON VALLEY BANK, as Administrative Agent (together with its successors, in
such capacity, the “Administrative Agent”) for the banks and other financial
institutions or entities (the “Lenders”) from time to time parties to the Credit
Agreement, dated as of June 19, 2009 (as amended, amended and restated,
supplemented, restructured or otherwise modified, renewed or replaced from time
to time, the “Credit Agreement”), among NetLogic Microsystems, Inc., a Delaware
corporation (the “US Borrower”), NetLogic Microsystems International Limited, a
British Virgin Islands Company (the “BVI Borrower” and, together with the US
Borrower, the “Borrowers”), the Lenders party thereto and the Administrative
Agent.

INTRODUCTORY STATEMENTS

WHEREAS, the Borrowers are members of an affiliated group of companies that
includes each other Grantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the BVI Borrower to make valuable transfers to
one or more of the other Grantors in connection with the operation of their
respective businesses;

WHEREAS, certain of the Qualified Counterparties may enter into Specified Swap
Agreements with the BVI Borrower;

WHEREAS, the Borrowers and the other Grantors are engaged in related businesses,
and each Grantor derives substantial direct and indirect benefit from the
extensions of credit to the BVI Borrower under the Credit Agreement and from the
Specified Swap Agreements; and

WHEREAS, it is a condition precedent to the Closing Date that the Grantors shall
have executed and delivered this Agreement to the Administrative Agent for the
ratable benefit of the Secured Parties.

NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree as follows:

SECTION 1. DEFINED TERMS

1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms are used herein as defined in the
California UCC: Accounts, Certificated Security, Chattel Paper, Commercial Tort
Claims, Commodity Accounts, Documents, Equipment, Farm Products, Fixtures,
General Intangibles, Goods, Instruments, Inventory, Letter-of-Credit Rights,
Securities Accounts and Supporting Obligations.

(b) The following terms shall have the following meanings:

“Agreement”: as defined in the preamble hereto.



--------------------------------------------------------------------------------

“BVI Borrower Obligations”: the BVI Obligations of the BVI Borrower.

“BVI Guarantor Obligations”: the collective reference to the BVI Obligations of
the Guarantors.

“California UCC”: the Uniform Commercial Code as from time to time in effect in
the State of California.

“Collateral”: as defined in Section 3.

“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

“Copyright Licenses”: any written agreement naming any Grantor as licensor or
licensee (including, without limitation, those listed on Schedule 6), granting
any right under any Copyright, including, without limitation, the grant of
rights to manufacture, distribute, exploit and sell materials derived from any
Copyright.

“Copyrights”: (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished (including, without
limitation, those listed on Schedule 6), all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, all registrations, recordings and applications in the United States
Copyright Office, and (ii) the right to obtain all renewals thereof.

“Deposit Account”: as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a depositary institution.

“Discharge of BVI Obligations”: as defined in Section 2.1(d).

“Guarantors”: the collective reference to each Grantor other than the BVI
Borrower.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property of any Grantor, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, the Copyrights, the Copyright Licenses, the Patents, the
Patent Licenses, the Trademarks and the Trademark Licenses, and all rights to
sue at law or in equity for any infringement or other impairment thereof,
including the right to receive all proceeds and damages therefrom.

“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
the US Borrower or any of its Subsidiaries.

“Investment Accounts”: the collective reference to the Securities Accounts,
Commodity Accounts and Deposit Accounts.

 

2



--------------------------------------------------------------------------------

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the California UCC and
(ii) whether or not constituting “investment property” as so defined, all
Pledged Notes and all Pledged Stock.

“Issuers”: the collective reference to each issuer of any Investment Property.

“Patent License”: all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right under any Patent, including, without
limitation, the right to manufacture, use or sell any invention covered in whole
or in part by a Patent, including, without limitation, any of the foregoing
referred to on Schedule 6.

“Patents”: (i) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to on Schedule 6, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to on Schedule 6, and (iii) all rights to obtain any reissues
or extensions of the foregoing.

“Pledged Notes”: all promissory notes listed on Schedule 2 and all other
promissory notes issued to or held by any Grantor.

“Pledged Stock”: the shares of Capital Stock listed on Schedule 2, together with
any other shares, stock certificates, options, interests or rights of any nature
whatsoever in respect of the Capital Stock of any Person that may be issued or
granted to, or held by, any Grantor while this Agreement is in effect.

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the California UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

“Trademark License”: any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark, including, without
limitation, any of the foregoing referred to on Schedule 6.

“Trademarks”: (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos,
Internet domain names and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, and all common-law
rights related thereto, including, without limitation, any of the foregoing
referred to on Schedule 6, and (ii) the right to obtain all renewals thereof.

 

3



--------------------------------------------------------------------------------

1.2 Other Definitional Provisions. (a) The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to the Sections and Schedules
of this Agreement unless otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

SECTION 2. GUARANTEE

2.1 Guarantee.

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the ratable benefit of
the Secured Parties and their respective successors, indorsees, transferees and
assigns, the prompt and complete payment and performance by the BVI Borrower
when due (whether at the stated maturity, by acceleration or otherwise) of the
BVI Borrower Obligations.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

(c) Each Guarantor agrees that the BVI Borrower Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent or any other Secured Party
hereunder.

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until all the BVI Borrower Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2 shall have been
satisfied by payment in full, and the Commitments shall have been terminated
(the “Discharge of BVI Obligations”), notwithstanding that from time to time
during the term of the Credit Agreement the BVI Borrower may be free from any
BVI Borrower Obligations.

(e) No payment made by the BVI Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any other Secured Party from the BVI Borrower, any of the Guarantors,
any other guarantor or any other Person by virtue of any action or proceeding or
any set-off or appropriation or application at any

 

4



--------------------------------------------------------------------------------

time or from time to time in reduction of or in payment of the BVI Borrower
Obligations shall be deemed to modify, reduce, release or otherwise affect the
liability of any Guarantor hereunder which shall, notwithstanding any such
payment (other than any payment made by such Guarantor in respect of the BVI
Borrower Obligations or any payment received or collected from such Guarantor in
respect of the BVI Borrower Obligations), remain liable for the BVI Borrower
Obligations up to the maximum liability of such Guarantor hereunder until the
Discharge of BVI Obligations.

2.2 Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the other Secured Parties, and
each Guarantor shall remain liable to the Administrative Agent and the other
Secured Parties for the full amount guaranteed by such Guarantor hereunder.

2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Administrative
Agent or any other Secured Party, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any other Secured
Party against the BVI Borrower or any other Guarantor or any collateral security
or guarantee or right of offset held by the Administrative Agent or any other
Secured Party for the payment of the BVI Borrower Obligations, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from the
BVI Borrower or any other Guarantor in respect of payments made by such
Guarantor hereunder, in each case, until the Discharge of BVI Obligations. If
any amount shall be paid to any Guarantor on account of such subrogation rights
at any time when all of the BVI Borrower Obligations shall not have been paid in
full, such amount shall be held by such Guarantor in trust for the
Administrative Agent and the other Secured Parties, segregated from other funds
of such Guarantor, and shall, forthwith upon receipt by such Guarantor, be
turned over to the Administrative Agent in the exact form received by such
Guarantor (duly indorsed by such Guarantor to the Administrative Agent, if
required), to be applied in such order as set forth in Section 6.5 hereof
irrespective of the occurrence or the continuance of any Event of Default.

2.4 Amendments, etc. with respect to the BVI Borrower Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the BVI Borrower
Obligations made by the Administrative Agent or any other Secured Party may be
rescinded by the Administrative Agent or such Secured Party and any of the BVI
Borrower Obligations continued, and the BVI Borrower Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any other Secured Party, and the Credit Agreement and the other Loan
Documents and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, as
the

 

5



--------------------------------------------------------------------------------

Administrative Agent (or the Required Lenders or all Lenders, as the case may
be) may deem advisable from time to time, and any collateral security, guarantee
or right of offset at any time held by the Administrative Agent or any other
Secured Party for the payment of the BVI Borrower Obligations may be sold,
exchanged, waived, surrendered or released. Neither the Administrative Agent nor
any other Secured Party shall have any obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the BVI Borrower
Obligations or for the guarantee contained in this Section 2 or any property
subject thereto.

2.5 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the BVI Borrower
Obligations and notice of or proof of reliance by the Administrative Agent or
any other Secured Party upon the guarantee contained in this Section 2 or
acceptance of the guarantee contained in this Section 2; the BVI Borrower
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in this Section 2; and all dealings between the BVI
Borrower and any of the Guarantors, on the one hand, and the Administrative
Agent and the other Secured Parties, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 2. Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the BVI Borrower or any of the Guarantors with respect to the BVI
Borrower Obligations. Each Guarantor understands and agrees that the guarantee
contained in this Section 2 shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (a) the validity or
enforceability of the Credit Agreement or any other Loan Document, any of the
BVI Borrower Obligations or any other collateral security therefor or guarantee
or right of offset with respect thereto at any time or from time to time held by
the Administrative Agent or any other Secured Party, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the BVI Borrower or any other Person
against the Administrative Agent or any other Secured Party, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of the BVI
Borrower or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the BVI Borrower for the BVI
Borrower Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Administrative Agent or any other Secured Party may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against the BVI Borrower, any other Guarantor or any
other Person or against any collateral security or guarantee for the BVI
Borrower Obligations or any right of offset with respect thereto, and any
failure by the Administrative Agent or any other Secured Party to make any such
demand, to pursue such other rights or remedies or to collect any payments from
the BVI Borrower, any other Guarantor or any other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of the BVI Borrower, any other Guarantor or any other Person or
any such collateral security, guarantee or right of offset, shall not relieve
any Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any other Secured Party against
any Guarantor. For the purposes hereof “demand” shall include the commencement
and continuance of any legal proceedings.

 

6



--------------------------------------------------------------------------------

2.6 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the BVI Borrower Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any other
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the BVI Borrower or any Guarantor, or upon or as a result of
the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, the BVI Borrower or any Guarantor or any substantial part
of its property, or otherwise, all as though such payments had not been made.

2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in Dollars at
the Funding Office.

SECTION 3. GRANT OF SECURITY INTEREST

Each Grantor hereby (and pursuant to the Share Charges, as applicable) grants to
the Administrative Agent, for the ratable benefit of the Secured Parties, a
security interest in, all of the following property now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of such Grantor’s BVI Obligations:

(a) all Accounts;

(b) all Chattel Paper;

(c) all Deposit Accounts;

(d) all Documents;

(e) all Equipment;

(f) all Fixtures;

(g) all General Intangibles;

(h) all Goods;

(i) all Instruments;

(j) all Intellectual Property;

(k) all Inventory;

(l) all Investment Property;

(m) all Letter-of-Credit Rights;

 

7



--------------------------------------------------------------------------------

(n) all other property not otherwise described above;

(o) all books and records pertaining to the Collateral; and

(p) to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of any and all of the foregoing;

provided, however, that notwithstanding any of the other provisions set forth in
this Section 3, this Agreement shall not constitute a grant of a security
interest in any property to the extent that such grant of a security interest is
prohibited by any Requirement of Law of a Governmental Authority or constitutes
a breach or default under or results in the termination of or requires any
consent not obtained under, any contract, license, agreement, instrument or
other document evidencing or giving rise to such property, except (i) to the
extent that the terms in such contract, license, instrument or other document
providing for such prohibition, breach, default or termination, or requiring
such consent are not permitted under Section 7.14 of the Credit Agreement or
(ii) to the extent that such Requirement of Law or the term in such contract,
license, agreement, instrument or other document providing for such prohibition,
breach, default or termination or requiring such consent is ineffective under
Section 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law (including
the Bankruptcy Code) or principles of equity; provided, however, that such
security interest shall attach immediately at such time as such Requirement of
Law is not effective or applicable, or such prohibition, breach, default or
termination is no longer applicable or is waived, and to the extent severable,
shall attach immediately to any portion of the Collateral that does not result
in such consequences; and provided, further, that no United States intent-to-use
trademark or service mark application shall be included in the Collateral to the
extent that, and solely during the period in which, the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use trademark or service mark application under Federal law. After
such period, each Grantor acknowledges that such interest in such trademark or
service mark application shall be subject to a security interest in favor of the
Administrative Agent and shall be included in the Collateral.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the BVI Borrower thereunder, each Grantor hereby represents and
warrants to the Administrative Agent and each other Secured Party that:

4.1 Title; No Other Liens. Except for the Liens permitted to exist on the
Collateral by the Credit Agreement, such Grantor owns each item of the
Collateral free and clear of any and all Liens or claims of others. Other than
precautionary filings in respect of true leases, no financing statement, fixture
filing or other public notice with respect to all or any part of the Collateral
is on file or of record or will be filed in any public office, except such as
have been filed as permitted by the Credit Agreement. For the avoidance of
doubt, it is understood and agreed that any Grantor may, as part of its
business, grant licenses to third parties to use Intellectual Property owned or
developed by a Grantor. For purposes of this Agreement and the other Loan
Documents, such licensing activity shall not constitute a “Lien” on such
Intellectual

 

8



--------------------------------------------------------------------------------

Property. The Administrative Agent and each other Secured Party understands that
any such licenses may be exclusive to the applicable licensees, and such
exclusivity provisions may limit the ability of the Administrative Agent to
utilize, sell, lease or transfer the related Intellectual Property or otherwise
realize value from such Intellectual Property pursuant hereto.

4.2 Perfected Liens. The security interests granted to the Administrative Agent
pursuant to this Agreement (i) upon completion of the filings and other actions
specified on Schedule 3 (which, in the case of all filings and other documents
referred to on said Schedule, have been delivered to the Administrative Agent in
completed and duly (if applicable) executed form) will constitute valid and,
where applicable, perfected security interests in all of the Collateral in favor
of the Administrative Agent, for the ratable benefit of the Secured Parties, as
collateral security for such Grantor’s BVI Obligations, enforceable in
accordance with the terms hereof against all creditors of such Grantor and any
Persons purporting to purchase any Collateral from such Grantor and (ii) are
prior to all other Liens on the Collateral in existence on the date hereof
except for Liens permitted by the Credit Agreement which have priority over the
Liens on the Collateral by operation of law, and in the case of Collateral other
than Pledged Stock, Liens permitted by Section 7.3 of the Credit Agreement. Each
Grantor has the right to remove the Fixtures in which such Grantor has an
interest within the meaning of Section 9-334(f)(2) of the UCC.

4.3 Jurisdiction of Organization/Incorporation; Chief Executive Office. On the
date hereof, such Grantor’s jurisdiction of organization/incorporation,
identification number from the jurisdiction of organization/incorporation (if
any), and the location of such Grantor’s chief executive office or sole place of
business, as the case may be, are specified on Schedule 4.

4.4 Inventory and Equipment. On the date hereof (a) the Inventory and (b) the
Equipment (other than mobile goods) are kept at the locations listed on Schedule
5.

4.5 Farm Products. None of the Collateral constitutes, or is the Proceeds of,
Farm Products.

4.6 Investment Property. (a) The shares of Pledged Stock pledged or charged by
such Grantor hereunder constitute all the issued and outstanding shares of all
classes of the Capital Stock of each Issuer owned by such Grantor.

(b) All the shares of the Pledged Stock of each Subsidiary of such Grantor have
been duly and validly issued and are fully paid and, where applicable,
nonassessable.

(c) Such Grantor is the record and beneficial owner of, and has title to, the
Pledged Stock and Pledged Notes pledged or charged by it hereunder, free of any
and all Liens or options in favor of, or adverse claims of, any other Person,
except the security interests created by this Agreement and the Share Charges
(as applicable) and Liens permitted by the Credit Agreement.

4.7 Investment Accounts. (a) Schedule 2 sets forth under the headings
“Securities Accounts” and “Commodity Accounts”, respectively, all of the
Securities Accounts and Commodity Accounts (each as defined in the UCC) in which
each Grantor has an interest. Each Grantor, as applicable, is the sole
entitlement holder of each such Securities Account and

 

9



--------------------------------------------------------------------------------

Commodity Account, and such Grantor has not consented to, and is not otherwise
aware of, any Person (other than the Administrative Agent) having “control”
(within the meanings of Sections 8 106 and 9 106 of the UCC) over, or any other
interest in, any such Securities Account or Commodity Account or any securities
or other property credited thereto;

(b) Schedule 2 sets forth under the heading “Deposit Accounts” all of the
Deposit Accounts in which each Grantor has an interest and each Grantor is the
sole account holder of each such Deposit Account and such Grantor has not
consented to, and is not otherwise aware of, any Person (other than the
Administrative Agent) having either sole dominion and control (within the
meaning of common law) or “control” (within the meaning of Section 9-104 of the
UCC) over, or any other interest in, any such Deposit Account or any money or
other property deposited therein; and

(c) Each Grantor has taken all actions necessary or desirable to: (i) establish
the Administrative Agent’s “control” (within the meanings of Sections 8-106 and
9-106 of the UCC) over any Certificated Securities (as defined in the UCC);
(ii) establish the Administrative Agent’s “control” (within the meaning of
Section 9-104 of the UCC) over all Deposit Accounts; and (iii) deliver all
Instruments (as defined in the UCC) to the Administrative Agent to the extent
required hereunder; provided that the foregoing shall not require the delivery
of a “control agreement” with respect to any Investment Account if the balance
of such Investment Account is less than $500,000 individually, and the aggregate
balance of all Investment Accounts that are not subject to the Administrative
Agent’s perfected Lien does not exceed $1,000,000 in the aggregate.

4.8 Receivables. No amount payable to such Grantor under or in connection with
any Receivable is evidenced by any Instrument (other than checks, drafts or
other Instruments that will be promptly deposited in an Investment Account) or
Chattel Paper which has not been delivered to the Administrative Agent. None of
the account debtors or other obligors in respect of any Receivable in excess of
$100,000 in the aggregate is the government of the United States or any agency
or instrumentality thereof.

4.9 Intellectual Property. (a) Schedule 6 lists all registrations and
applications for Intellectual Property (including, without limitation,
registered Copyrights, Patents, Trademarks and all applications therefor) as
well as all Copyright Licenses, Patent Licenses and Trademark Licenses, in each
case owned by such Grantor in its own name on the date hereof.

(b) Each Grantor owns, is licensed to use, or otherwise has valid rights to use
all Intellectual Property necessary for the conduct of its business as currently
conducted. The use of such Intellectual Property by each Grantor does not
infringe on the rights of any Person, nor are any claims pending or, to the
knowledge of such Grantor, threatened to such effect, unless such infringement
or claim could not reasonably be expected to have a Material Adverse Effect.

(c) Except as set forth in Schedule 6, on the date hereof, none of the
Intellectual Property is the subject of any licensing or franchise agreement
pursuant to which such Grantor is the licensor or franchisor.

 

10



--------------------------------------------------------------------------------

(d) No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity of, or such
Grantor’s rights in, any Intellectual Property in any respect that could
reasonably be expected to have a Material Adverse Effect.

(e) No action or proceeding is pending, or, to the knowledge of such Grantor,
threatened, on the date hereof (i) seeking to limit, cancel or question the
validity of any material Intellectual Property or such Grantor’s ownership
interest therein, or (ii) which, if adversely determined, would have a material
adverse effect on the value of any material Intellectual Property.

SECTION 5. COVENANTS

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Discharge of BVI Obligations:

5.1 Delivery of Instruments, Certificated Securities and Chattel Paper. If any
amount payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument (other than checks, drafts or other
Instruments that will be promptly deposited in an Investment Account),
Certificated Security or Chattel Paper evidencing an amount in excess of
$250,000, such Instrument, Certificated Security or Chattel Paper shall be
promptly delivered to the Administrative Agent, duly indorsed in a manner
satisfactory to the Administrative Agent, to be held as Collateral pursuant to
this Agreement; provided that the aggregate amount of such Instruments,
Certificated Securities and Chattel Paper not delivered to the Administrative
Agent pursuant to this Section 5.1, taken together with any Instruments,
Certificated Securities and Chattel Paper not pledged pursuant to Section 5.1 of
the US Guarantee and Collateral Agreement, shall not exceed $2,000,000 at any
time.

5.2 Maintenance of Insurance. (a) Such Grantor will maintain, with financially
sound and reputable companies, insurance policies (i) insuring the Inventory and
Equipment against loss by fire, explosion, theft and such other casualties as
may be reasonably satisfactory to the Administrative Agent and (ii) insuring
such Grantor, the Administrative Agent and the other Secured Parties against
liability for personal injury and property damage relating to such Inventory and
Equipment, such policies to be in such form and amounts and having such coverage
as may be reasonably satisfactory to the Administrative Agent and the other
Secured Parties.

(b) All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least 30 days after receipt by the Administrative Agent of written
notice thereof, (ii) name the Administrative Agent as an additional insured
party or loss payee, (iii) to the extent available on commercially reasonable
terms, and if reasonably requested by the Administrative Agent, include a breach
of warranty clause and (iv) be reasonably satisfactory in all other respects to
the Administrative Agent.

 

11



--------------------------------------------------------------------------------

5.3 Payment of BVI Obligations. Such Grantor will pay and discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all material taxes, assessments and governmental charges or levies imposed
upon the Collateral or in respect of income or profits therefrom, as well as all
material claims of any kind (including, without limitation, claims for labor,
materials and supplies) against or with respect to the Collateral (other than
Liens permitted under Section 7.3 of the Credit Agreement), except that no such
tax, assessment, charge, levy or claim need be paid if the amount or validity
thereof is currently being contested in good faith by appropriate proceedings,
reserves in conformity with GAAP with respect thereto have been provided on the
books of such Grantor and such proceedings could not reasonably be expected to
result in the sale, forfeiture or loss of any material portion of the Collateral
or any interest therein.

5.4 Maintenance of Security Interests; Further Documentation. (a) Such Grantor
shall maintain the security interests of the Secured Parties created by this
Agreement and the Share Charges (as applicable) as valid and, where applicable,
perfected, security interests having at least the priority described in
Section 4.2 and shall defend such security interests against the claims and
demands of all Persons whomsoever, subject to the rights of such Grantor under
the Loan Documents to dispose of the Collateral.

(b) Such Grantor will furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the assets and
property of such Grantor and such other reports in connection therewith as the
Administrative Agent may reasonably request, all in reasonable detail.

(c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) filing any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) in the case of Investment Property, Investment Accounts, Letter-of-Credit
Rights and any other relevant Collateral, taking any actions necessary to enable
the Administrative Agent to obtain “control” (within the meaning of the
applicable Uniform Commercial Code) with respect thereto to the extent required
hereunder.

5.5 Changes in Locations, Name, etc. Such Grantor will not, except upon 5
Business Days’ (or such shorter period as may be agreed to by the Administrative
Agent) prior written notice to the Administrative Agent and delivery to the
Administrative Agent of (a) all additional executed financing statements and
other documents reasonably requested by the Administrative Agent to maintain the
validity, perfection (if applicable) and priority of the security interests
provided for herein and (b) if applicable, a written supplement to Schedule 4
showing the relevant new jurisdiction of organization/incorporation, location of
chief executive office or sole place of business, as appropriate:

(i) change its jurisdiction of organization/incorporation, identification number
from the jurisdiction of organization/incorporation (if any) or the location of
its chief executive office or sole place of business, as appropriate, from that
referred to in Section 4.3; or

 

12



--------------------------------------------------------------------------------

(ii) change its name (and, in the case of NetLogic Caymans, the US Borrower
shall not allow NetLogic Caymans to change its name).

5.6 Notices. Such Grantor will advise the Administrative Agent promptly, in
reasonable detail, of:

(a) any Lien (other than Liens permitted under the Credit Agreement) on any of
the Collateral; and

(b) the occurrence of any other event which could reasonably be expected to have
a material adverse effect on the aggregate value of the Collateral or on the
security interests created hereby.

5.7 Investment Property. (a) If such Grantor shall become entitled to receive or
shall receive any certificate (including, without limitation, any certificate
representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Capital
Stock of any Issuer, whether in addition to, in substitution of, as a conversion
of, or in exchange for, any shares of the Pledged Stock, or otherwise in respect
thereof, such Grantor shall accept the same as the agent of the Administrative
Agent and the other Secured Parties, hold the same in trust for the
Administrative Agent and the other Secured Parties and deliver the same
forthwith to the Administrative Agent in the exact form received, duly indorsed
by such Grantor to the Administrative Agent, if required, together with an
undated stock power covering such certificate and instruments of transfer duly
executed in blank by such Grantor and with, if the Administrative Agent so
requests, signature guaranteed, to be held by the Administrative Agent, subject
to the terms hereof, as additional collateral security for the BVI Obligations.
Any sums paid upon or in respect of the Investment Property upon the liquidation
or dissolution of any Issuer shall, unless otherwise subject to a valid and,
where applicable, perfected, security interest in favor of the Administrative
Agent, be paid over to the Administrative Agent to be held by it hereunder as
additional collateral security for the BVI Obligations, and in case any
distribution of capital shall be made on or in respect of the Investment
Property or any property shall be distributed upon or with respect to the
Investment Property pursuant to the recapitalization or reclassification of the
capital of any Issuer or pursuant to the reorganization thereof, the property so
distributed shall, unless otherwise subject to a valid and, where applicable,
perfected, security interest in favor of the Administrative Agent, be delivered
to the Administrative Agent to be held by it hereunder as additional collateral
security for the BVI Obligations. If any sums of money or property so paid or
distributed in respect of such Investment Property shall be received by such
Grantor, such Grantor shall, until such money or property is paid or delivered
to the Administrative Agent, unless otherwise subject to a valid and, where
applicable, perfected security interest in favor of the Administrative Agent,
hold such money or property in trust for the Administrative Agent and the other
Secured Parties, segregated from other funds of such Grantor, as additional
collateral security for the BVI Obligations.

(b) Without the prior written consent of the Administrative Agent, and except as
permitted by the Credit Agreement, such Grantor will not (i) vote to enable, or
take any other action to permit, any Issuer to issue any Capital Stock of any
nature or to issue any other securities convertible into or granting the right
to purchase or exchange for any Capital Stock of

 

13



--------------------------------------------------------------------------------

any nature of any Issuer, (ii) sell, assign, transfer, exchange, or otherwise
dispose of, or grant any option with respect to, the Investment Property or
Proceeds thereof, (iii) create, incur or permit to exist any Lien or option in
favor of, or any claim of any Person with respect to, any of the Investment
Property or Proceeds thereof, or any interest therein, except for the security
interests created by this Agreement and the Share Charges (as applicable) or
(iv) enter into any agreement or undertaking restricting the right or ability of
such Grantor or the Administrative Agent to sell, assign or transfer any of the
Investment Property or Proceeds thereof.

(c) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Capital
Stock issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.7(a) with
respect to the Capital Stock issued by it and (iii) the terms of Sections 6.3(c)
and 6.7 shall apply to it, mutatis mutandis, with respect to all actions that
may be required of it pursuant to Section 6.3(c) or 6.7 with respect to the
Capital Stock issued by it.

5.8 Investment Accounts. On or before July 17, 2009, each Grantor shall have
established the Administrative Agent’s “control” (within the meanings of
Sections 8-106 and 9-106 of the UCC) over any portion of the Investment Accounts
constituting Securities Accounts, Commodity Accounts, Securities Entitlements or
Uncertificated Securities (each as defined in the UCC) pursuant to Section 6.11
of the Credit Agreement. At all times after such date, with respect to any
Investment Accounts consisting of Securities Accounts or Securities
Entitlements, it shall enter into and shall cause the securities intermediary
maintaining such Securities Account or Securities Entitlement to enter into an
agreement in form and substance reasonably satisfactory to the Administrative
Agent pursuant to which it shall agree to comply with the Administrative Agent’s
“entitlement orders” without further consent by such Grantor. At all times, with
respect to any Investment Account that is a “Deposit Account,” it shall enter
into and shall cause the depositary institution maintaining such account to
enter into an agreement in form and substance reasonably satisfactory to the
Administrative Agent, pursuant to which the Administrative Agent shall have
“control” (within the meaning of Section 9 104 of the UCC) over such Deposit
Account. The Administrative Agent agrees that it will only communicate
“entitlement orders” with respect to any Investment Account after an Event of
Default that has not been cured within the applicable cure period, if any.

5.9 Receivables. At any time after an Event of Default that has not been cured
within the applicable cure period, if any, other than in the ordinary course of
business consistent with its past practice, such Grantor will not (i) grant any
extension of the time of payment of any Receivable, (ii) compromise or settle
any Receivable for less than the full amount thereof, (iii) release, wholly or
partially, any Person liable for the payment of any Receivable, (iv) allow any
credit or discount whatsoever on any Receivable or (v) amend, supplement or
modify any Receivable in any manner that could adversely affect the value
thereof.

5.10 Intellectual Property. (a) Such Grantor (either itself or through
licensees) will (i) continue to use each material Trademark in order to maintain
such material Trademark in full force free from any claim of abandonment for
non-use, (ii) maintain as in the past the quality of products and services
offered under such material Trademark, (iii) use such material Trademark with
the appropriate notice of registration and all other notices and legends
required by

 

14



--------------------------------------------------------------------------------

applicable Requirements of Law, (iv) not adopt or use any mark which is
confusingly similar or a colorable imitation of such material Trademark unless
the Administrative Agent, for the ratable benefit of the Secured Parties, shall
obtain a valid and, to the extent available, perfected, security interest in
such mark pursuant to this Agreement, and (v) not (and not knowingly permit any
licensee or sublicensee thereof to) do any act or knowingly omit to do any act
whereby such material Trademark may become invalidated or impaired in any way.

(b) Such Grantor (either itself or through licensees) will not do any act, or
omit to do any act, whereby any material Patent may become forfeited, abandoned
or dedicated to the public.

(c) Such Grantor (either itself or through licensees) will not (and will not
permit any licensee or sublicensee thereof to) do any act or knowingly omit to
do any act whereby any such material Copyrights may become invalidated or
otherwise impaired. Such Grantor will not (either itself or through licensees)
do any act whereby any material portion of such Copyrights may fall into the
public domain.

(d) Such Grantor (either itself or through licensees) will not do any act that
knowingly uses any material Intellectual Property to infringe the intellectual
property rights of any other Person.

(e) Such Grantor will notify the Administrative Agent promptly if it knows, or
has reason to know, that any application or registration relating to any
material Intellectual Property may become forfeited, abandoned or dedicated to
the public, or of any adverse determination or development (including, without
limitation, the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office or any court or tribunal in any country) regarding such
Grantor’s ownership of, or the validity of, any material Intellectual Property
or such Grantor’s right to register the same or to own and maintain the same.

(f) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Administrative Agent within 45 days after the last day of the
fiscal quarter in which such filing occurs, or, in the case of registration of a
copyright, not less than 5 Business Days prior to such registration. Upon
request of the Administrative Agent, such Grantor shall execute and deliver, and
have recorded, any and all agreements, instruments, documents, and papers as the
Administrative Agent may reasonably request to evidence the Administrative
Agent’s and the other Secured Parties’ security interest in any Copyright,
Patent or Trademark and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby.

(g) Such Grantor will take all reasonable and necessary steps, including,
without limitation, in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency in any other country or any political subdivision thereof, to maintain
and pursue each material application (and to obtain the

 

15



--------------------------------------------------------------------------------

relevant registration) and to maintain each registration of the material
Intellectual Property, including, without limitation, filing of applications for
renewal, affidavits of use and affidavits of incontestability.

(h) In the event that any material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property.

5.11 Certain Obligations of NetLogic Caymans. NetLogic Caymans shall not cause
or permit the BVI Borrower to take any action that the BVI Borrower is
prohibited from taking pursuant to Sections 7.4, 7.6 or 7.18 of the Credit
Agreement.

SECTION 6. REMEDIAL PROVISIONS

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Discharge of BVI Obligations:

6.1 Certain Matters Relating to Receivables. (a) The Administrative Agent hereby
authorizes each Grantor to collect such Grantor’s Receivables and the
Administrative Agent may curtail or terminate said authority at any time after
an unwaived Event of Default that has not been cured within the applicable cure
period, if any. If required by the Administrative Agent at any time after an
unwaived Event of Default that has not been cured within the applicable cure
period, if any, any payments of Receivables, when collected by any Grantor,
(i) shall be forthwith (and, in any event, within two Business Days) deposited
by such Grantor in the exact form received, duly indorsed by such Grantor to the
Administrative Agent if required, in a Collateral Account over which the
Administrative Agent has control, subject to withdrawal by the Administrative
Agent for the account of the Secured Parties only as provided in Section 6.5,
and (ii) until so turned over, shall be held by such Grantor in trust for the
Administrative Agent and the other Secured Parties, segregated from other funds
of such Grantor. After an unwaived Event of Default that has not been cured
within the applicable cure period, if any, each such deposit of Proceeds of
Receivables shall be accompanied by a report identifying in reasonable detail
the nature and source of the payments included in the deposit.

(b) At the Administrative Agent’s request, after the occurrence of an Event of
Default each Grantor shall deliver to the Administrative Agent all original and
other documents evidencing, and relating to, the agreements and transactions
which gave rise to the Receivables, including, without limitation, all original
orders, invoices and shipping receipts.

6.2 Communications with Obligors; Grantors Remain Liable. The Administrative
Agent in its own name or in the name of others may at any time after an unwaived
Event of Default that has not been cured within the applicable cure period, if
any, communicate with obligors under the Receivables to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
Receivables.

(a) Upon the request of the Administrative Agent, at any time after an unwaived
Event of Default that has not been cured within the applicable cure period, if
any, each Grantor shall notify obligors on the Receivables that the Receivables
have been assigned to the Administrative Agent for the ratable benefit of the
Secured Parties and that payments in respect thereof shall be made directly to
the Administrative Agent.

 

16



--------------------------------------------------------------------------------

(b) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables to observe and perform all the conditions
and obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto. Neither the Administrative
Agent nor any other Secured Party shall have any obligation or liability under
any Receivable (or any agreement giving rise thereto) by reason of or arising
out of this Agreement or the receipt by the Administrative Agent or any Lender
of any payment relating thereto, nor shall the Administrative Agent or any other
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Receivable (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

6.3 Investment Property. (a) Unless there shall have occurred an unwaived Event
of Default that has not been cured within the applicable cure period, if any,
and the Administrative Agent shall have given written notice to the relevant
Grantor of the Administrative Agent’s intent to exercise its corresponding
rights pursuant to Section 6.3(b), each Grantor shall be permitted to receive
all cash dividends paid in respect of the Pledged Stock and all payments made in
respect of the Pledged Notes, to the extent permitted in the Credit Agreement,
and to exercise all voting and corporate or other organizational rights with
respect to the Investment Property; provided, however, that no vote shall be
cast or corporate or other organizational right exercised or other action taken
which, in the Administrative Agent’s reasonable judgment, would impair the
Collateral or which would be inconsistent with or result in any violation of any
provision of the Credit Agreement, this Agreement or any other Loan Document.

(b) If there shall have occurred an unwaived Event of Default that has not been
cured within the applicable cure period, if any, and the Administrative Agent
shall have given written notice of its intent to exercise such rights to the
relevant Grantor or Grantors, (i) the Administrative Agent shall have the right
to receive any and all cash dividends, payments or other Proceeds paid in
respect of the Investment Property and make application thereof to the BVI
Obligations in such order as set forth in Section 6.5, and (ii) any or all of
the Investment Property shall be registered in the name of the Administrative
Agent or its nominee, and the Administrative Agent or its nominee may thereafter
exercise (x) all voting, corporate and other rights pertaining to such
Investment Property at any meeting of shareholders of the relevant Issuer or
Issuers or otherwise and (y) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Investment Property as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other
organizational structure of any Issuer, or upon the exercise by any Grantor or
the Administrative Agent of any right, privilege or option pertaining to such
Investment Property, and in connection therewith, the right to deposit and
deliver any and all of the Investment Property with any committee, depositary,

 

17



--------------------------------------------------------------------------------

transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

(c) Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Stock or Pledged Notes pledged or charged by such Grantor hereunder to
(i) comply with any instruction received by it from the Administrative Agent in
writing that (x) states that there has occurred an unwaived Event of Default
that has not been cured within the applicable cure period, if any, and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Pledged Stock and Pledged Notes directly to the Administrative Agent.

(d) If there shall have occurred an unwaived Event of Default that has not been
cured within the applicable cure period, if any, the Administrative Agent shall
have the right to apply the balance from any Deposit Account or instruct the
bank at which any Deposit Account is maintained to pay the balance of any
Deposit Account to or for the benefit of the Administrative Agent.

6.4 Proceeds to be Turned Over To Administrative Agent. In addition to the
rights of the Administrative Agent and the other Secured Parties specified in
Section 6.1 with respect to payments of Receivables, if there shall have
occurred an unwaived Event of Default that has not been cured within the
applicable cure period, if any, all Proceeds received by any Grantor consisting
of cash, checks, Cash Equivalents and other near-cash items shall be held by
such Grantor in trust for the Administrative Agent and the other Secured
Parties, segregated from other funds of such Grantor, and shall, forthwith upon
receipt by such Grantor, be turned over to the Administrative Agent in the exact
form received by such Grantor (duly indorsed by such Grantor to the
Administrative Agent, if required). All Proceeds received by the Administrative
Agent hereunder shall be held by the Administrative Agent in a Collateral
Account over which it maintains control, within the meaning of the UCC. All
Proceeds while held by the Administrative Agent in a Collateral Account (or by
such Grantor in trust for the Administrative Agent and the other Secured
Parties) shall continue to be held as collateral security for all the BVI
Obligations and shall not constitute payment thereof until applied as provided
in Section 6.5.

6.5 Application of Proceeds. If there shall have occurred an unwaived Event of
Default that has not been cured within the applicable cure period, if any, at
any time at the Administrative Agent’s election, the Administrative Agent may
apply all or any part of Proceeds constituting Collateral, whether or not held
in any Collateral Account, in payment of the BVI Obligations in the following
order:

(a) First, to the payment of all costs and expenses of any sale, collection or
other realization on the Collateral, including reasonable compensation to the
Administrative Agent and its agents and counsel, and reimbursement for all other
costs, expenses, liabilities and

 

18



--------------------------------------------------------------------------------

advances made or incurred by Administrative Agent in connection therewith
(including as described in Section 6.6 hereof), and all amounts for which
Administrative Agent is entitled to indemnification hereunder and all advances
made by Administrative Agent hereunder for the account of the applicable
Grantor, and to the payment of all costs and expenses paid or incurred by
Administrative Agent in connection with the exercise of any right or remedy
hereunder or under the Credit Agreement or any other Loan Document and to the
payment or reimbursement of all indemnification obligations, fees, costs and
expenses owing to the Administrative Agent hereunder or under the Credit
Agreement or any other Loan Document, all in accordance with the terms hereof or
thereof;

(b) Second, for application by it towards all other BVI Obligations, pro rata
among the Secured Parties according to the amounts of the BVI Obligations then
held by the Secured Parties; and

(c) Third, any balance of such Proceeds remaining after the Discharge of BVI
Obligations shall be paid over to or upon the order of such Grantor or to
whomsoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.

6.6 Code and Other Remedies. If there shall have occurred an unwaived Event of
Default that has not been cured within the applicable cure period, if any, the
Administrative Agent, on behalf of the Secured Parties, may exercise, in
addition to all other rights and remedies granted to them in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the BVI
Obligations, all rights and remedies of a secured party under the California UCC
or any other applicable law. Without limiting the generality of the foregoing,
the Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law) to or upon any Grantor or any other Person (all and each of
which demands, defenses, advertisements and notices are hereby waived), may in
such circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Administrative Agent or any other Secured Party or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Administrative Agent or any other Secured
Party shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and released.
Each Grantor further agrees, at the Administrative Agent’s request, to assemble
the Collateral and make it available to the Administrative Agent at places which
the Administrative Agent shall reasonably select, whether at such Grantor’s
premises or elsewhere. The Administrative Agent shall apply the net proceeds of
any action taken by it pursuant to this Section 6.6, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Administrative Agent and the
other Secured Parties hereunder, including, without limitation, reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the BVI
Obligations, in such order as set forth in Section 6.5, and only after such
application pursuant to clauses (a) and

 

19



--------------------------------------------------------------------------------

(b) of Section 6.5 and after the payment by the Administrative Agent of any
other amount required by any provision of law, including, without limitation,
Section 9615(a)(3) of the California UCC, need the Administrative Agent account
for the surplus, if any, to any Grantor. To the extent permitted by applicable
law, each Grantor waives all claims, damages and demands it may acquire against
the Administrative Agent or any other Secured Party arising out of the exercise
by them of any rights hereunder. If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least 10 days before such sale or other
disposition.

6.7 Registration Rights. (a) If the Administrative Agent shall determine to
exercise its right to sell any or all of the Pledged Stock pursuant to
Section 6.6, and if in the reasonable opinion of the Administrative Agent it is
necessary or advisable to have the Pledged Stock, or that portion thereof to be
sold, registered under the provisions of the Securities Act, the relevant
Grantor will cause the Issuer thereof to (i) execute and deliver, and cause the
directors and officers of such Issuer to execute and deliver, all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the reasonable opinion of the Administrative Agent, necessary or
advisable to register the Pledged Stock, or that portion thereof to be sold,
under the provisions of the Securities Act, (ii) use its reasonable best efforts
to cause the registration statement relating thereto to become effective and to
remain effective for a period of one year from the date of the first public
offering of the Pledged Stock, or that portion thereof to be sold, and
(iii) make all amendments thereto and/or to the related prospectus which, in the
reasonable opinion of the Administrative Agent, are necessary or advisable, all
in conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto. Each
Grantor agrees to cause such Issuer to comply with the provisions of the
securities or “Blue Sky” laws of any and all jurisdictions which the
Administrative Agent shall designate and to make available to its security
holders, as soon as practicable, an earnings statement (which need not be
audited) which will satisfy the provisions of Section 11(a) of the Securities
Act.

(b) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall not,
solely by virtue of its status as such, be deemed to have been made in a
commercially unreasonable manner. The Administrative Agent shall be under no
obligation to delay a sale of any of the Pledged Stock for the period of time
necessary to permit the Issuer thereof to register such securities for public
sale under the Securities Act, or under applicable state securities laws, even
if such Issuer would agree to do so.

(c) Each Grantor agrees to use its reasonable best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of the Pledged Stock pursuant to this Section 6.7 valid and
binding and in compliance with any applicable Requirement of Law. Each Grantor
further agrees that a breach of any of the

 

20



--------------------------------------------------------------------------------

covenants contained in this Section 6.7 will cause irreparable injury to the
Administrative Agent and the other Secured Parties, that the Administrative
Agent and the other Secured Parties have no adequate remedy at law in respect of
such breach and, as a consequence, that each and every covenant contained in
this Section 6.7 shall be specifically enforceable against such Grantor, and
such Grantor hereby waives and agrees not to assert any defenses against an
action for specific performance of such covenants except for a defense that no
Event of Default has occurred under the Credit Agreement.

6.8 Intellectual Property License. Solely for the purpose of enabling the
Administrative Agent to exercise rights and remedies under this Section 6 and at
such time as the Administrative Agent shall be lawfully entitled to exercise
such rights and remedies, each Grantor hereby grants to the Administrative
Agent, for the benefit of the Secured Parties, an irrevocable, non-exclusive,
worldwide license (exercisable without payment of royalty or other compensation
to such Grantor), subject, in the case of Trademarks, to sufficient rights to
quality control and inspection in favor of such Grantor to avoid the risk of
invalidation of said Trademarks, to use, operate under, license, or sublicense
any Intellectual Property now owned or hereafter acquired by the Grantors.

6.9 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its BVI Obligations and the fees and disbursements of any attorneys employed
by the Administrative Agent or any other Secured Party to collect such
deficiency.

SECTION 7. THE ADMINISTRATIVE AGENT

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that:

7.1 Administrative Agent’s Appointment as Attorney-in-Fact, etc. (a) Each
Grantor hereby irrevocably constitutes and appoints the Administrative Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or with respect
to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or with respect to any other Collateral whenever payable;

 

21



--------------------------------------------------------------------------------

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
other Secured Parties’ security interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in Section 6.6 or 6.7,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(7) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Administrative
Agent’s and the other Secured Parties’ security interests therein and to effect
the intent of this Agreement, all as fully and effectively as such Grantor might
do.

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless there shall have occurred
an unwaived Event of Default that has not been cured within the applicable cure
period, if any.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

 

22



--------------------------------------------------------------------------------

(c) The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate per annum equal to the highest rate per annum at which interest would then
be payable on any category of past due ABR Loans under the Credit Agreement,
from the date of payment by the Administrative Agent to the date reimbursed by
the relevant Grantor, shall be payable by such Grantor to the Administrative
Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof to the extent in compliance with this
Agreement. All powers, authorizations and agencies contained in this Agreement
are coupled with an interest and are irrevocable until this Agreement is
terminated and the security interests created hereby are released.

7.2 Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9207 of the California UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent, any
other Secured Party nor any of their respective officers, directors, employees
or agents shall be liable for failure to demand, collect or realize upon any of
the Collateral or for any delay in doing so or shall be under any obligation to
sell or otherwise dispose of any Collateral upon the request of any Grantor or
any other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Administrative Agent
and the other Secured Parties hereunder are solely to protect the Administrative
Agent’s and the other Secured Parties’ interests in the Collateral and shall not
impose any duty upon the Administrative Agent or any other Secured Party to
exercise any such powers. The Administrative Agent and the other Secured Parties
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and neither they nor any of their officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct.

7.3 Authorization of Financing Statements. Pursuant to any applicable law, each
Grantor authorizes the Administrative Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Grantor in such form and in such
offices as the Administrative Agent determines appropriate to perfect the
security interests of the Administrative Agent under this Agreement. Each
Grantor authorizes the Administrative Agent to use the collateral description
“all personal property, whether now owned or hereafter acquired” or any other
similar collateral description in any such financing statements. Each Grantor
hereby ratifies and authorizes the filing by the Administrative Agent of any
financing statement with respect to the Collateral made prior to the date
hereof.

7.4 Authority of Administrative Agent. Each Grantor acknowledges that the rights
and responsibilities of the Administrative Agent under this Agreement with
respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with

 

23



--------------------------------------------------------------------------------

respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.

SECTION 8. MISCELLANEOUS

8.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 10.1 of the Credit Agreement.

8.2 Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.

8.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 8.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default, as applicable. No failure to
exercise, nor any delay in exercising, on the part of the Administrative Agent
or any other Secured Party, any right, power or privilege hereunder shall
operate as a waiver thereof. No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. A waiver by the
Administrative Agent or any other Secured Party of any right or remedy hereunder
on any one occasion shall not be construed as a bar to any right or remedy which
the Administrative Agent or such other Secured Party would otherwise have on any
future occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

8.4 Enforcement Expenses; Indemnification. (a) Each Guarantor agrees to pay or
reimburse the Administrative Agent and each other Secured Party for all its
costs and expenses incurred in collecting against such Guarantor under the
guaranty contained in Section 2 of this Agreement or otherwise enforcing or
preserving any rights under this Agreement and the other Loan Documents to which
such Guarantor is a party, including, without limitation, the fees and
disbursements of counsel (including the allocated fees and expenses of in-house
counsel) to the Administrative Agent and of counsel to each other Secured Party.

(b) Each Guarantor agrees to pay, and to save the Administrative Agent and each
other Secured Party harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.

 

24



--------------------------------------------------------------------------------

(c) Each Guarantor agrees to pay, and to save the Administrative Agent and each
other Secured Party harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
BVI Borrower would be required to do so pursuant to the Credit Agreement.

(d) The agreements in this Section 8.4 shall survive repayment of the BVI
Obligations and any other amounts payable under the Credit Agreement and the
other Loan Documents.

8.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Administrative
Agent and each other Secured Party and their respective successors and assigns;
provided that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent.

8.6 Set-Off. Each Grantor hereby irrevocably authorizes the Administrative Agent
and each other Secured Party and any Affiliate thereof at any time and from time
to time after an unwaived Event of Default that has not been cured within the
applicable cure period, if any, without notice to such Grantor or any other
Grantor, any such notice being expressly waived by each Grantor, to set-off and
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the
Administrative Agent or such Secured Party or such Affiliate to or for the
credit or the account of such Grantor, or any part thereof in such amounts as
the Administrative Agent or such Secured Party may elect, against and on account
of the BVI Obligations and liabilities of such Grantor to the Administrative
Agent or such Secured Party hereunder and under the other Loan Documents and
claims of every nature and description of the Administrative Agent or such
Secured Party against such Grantor, in any currency, whether arising hereunder,
under the Credit Agreement or any other Loan Document, as the Administrative
Agent or such Secured Party may elect, whether or not the Administrative Agent
or any other Secured Party has made any demand for payment and although such
obligations, liabilities and claims may be contingent or unmatured. The rights
of the Administrative Agent and each other Secured Party under this Section 8.6
are in addition to other rights and remedies (including, without limitation,
other rights of set-off) which the Administrative Agent or such other Secured
Party may have.

8.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

8.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

25



--------------------------------------------------------------------------------

8.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Administrative Agent and the other Secured
Parties with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any other Secured Party relative to subject matter hereof and thereof
not expressly set forth or referred to herein or in the other Loan Documents.

8.11 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA.

8.12 Submission To Jurisdiction; Waivers. Each Grantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non exclusive general jurisdiction of the courts of the State of California, the
courts of the United States of America for the Northern District of California,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

8.13 Acknowledgements. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

26



--------------------------------------------------------------------------------

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among any of
the Secured Parties or among the Grantors and any of the Secured Parties.

8.14 Additional Grantors. Each Subsidiary of the BVI Borrower that is required
to become a party to this Agreement pursuant to Section 6.11 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.

8.15 Releases. Upon the Discharge of BVI Obligations, the Collateral shall be
released from the Liens in favor of the Administrative Agent and the other
Secured Parties created hereby, this Agreement shall terminate with respect to
the Administrative Agent and the other Secured Parties, and all obligations
(other than those expressly stated to survive such termination) of each Grantor
to the Administrative Agent or any other Secured Party hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party. At the sole expense of any Grantor following any such termination,
the Administrative Agent shall promptly deliver such documents as such Grantor
shall reasonably request to evidence such termination.

(a) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by Section 7 of the Credit Agreement,
then the Administrative Agent, at the request and sole expense of such Grantor,
shall promptly execute and deliver to such Grantor all releases or other
documents reasonably necessary or desirable for the release of the Liens created
hereby on such Collateral, as applicable. At the request and sole expense of the
BVI Borrower, a Subsidiary that is a Guarantor shall be released from its
obligations hereunder in the event that all the Capital Stock of such Subsidiary
shall be sold, transferred or otherwise disposed of to a Person other than a
Loan Party in a transaction permitted by Section 7 the Credit Agreement;
provided that the Borrower shall have delivered to the Administrative Agent, at
least ten days, or such shorter period as the Administrative Agent may agree,
prior to the date of the proposed release, a written request for release
identifying the relevant Subsidiary and the terms of the sale or other
disposition in reasonable detail, including the price thereof and any expenses
in connection therewith, together with a certification by the Borrower stating
that such transaction is in compliance with Section 7 of the Credit Agreement
and the other Loan Documents.

8.16 WAIVER OF JURY TRIAL. EACH GRANTOR AND THE ADMINISTRATIVE AGENT HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN. WITHOUT INTENDING IN ANY WAY TO LIMIT ANY GRANTOR’S
AGREEMENT TO WAIVE THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above
waiver of the right to a trial by jury is not enforceable, each Grantor and the
Administrative Agent agree that any and all disputes or controversies of any
nature between them arising at any time shall be decided by a reference to a
private

 

27



--------------------------------------------------------------------------------

judge, mutually selected by Grantors, the Administrative Agent and the Lenders
(or, if they cannot agree, by the Presiding Judge of the Santa Clara County,
California Superior Court) appointed in accordance with California Code of Civil
Procedure Section 638 (or pursuant to comparable provisions of federal law if
the dispute falls within the exclusive jurisdiction of the federal courts),
sitting without a jury, in Santa Clara County, California; and each Grantor
hereby submits to the jurisdiction of such court. The reference proceedings
shall be conducted pursuant to and in accordance with the provisions of
California Code of Civil Procedure §§ 638 through 645.1, inclusive. The private
judge shall have the power, among others, to grant provisional relief, including
without limitation, entering temporary restraining orders, issuing preliminary
and permanent injunctions and appointing receivers. All such proceedings shall
be closed to the public and confidential and all records relating thereto shall
be permanently sealed. If during the course of any dispute, a party desires to
seek provisional relief, but a judge has not been appointed at that point
pursuant to the judicial reference procedures, then such party may apply to the
Santa Clara County, California Superior Court for such relief. The proceeding
before the private judge shall be conducted in the same manner as it would be
before a court under the rules of evidence applicable to judicial proceedings.
Grantors shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and order applicable to judicial proceedings in the same
manner as a trial court judge. Grantors agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact of law, and shall report a statement of decision
thereon pursuant to the California Code of Civil Procedure § 644(a). Nothing in
this paragraph shall limit the right of the Administrative Agent or any Lender
at any time to exercise self-help remedies, foreclose against collateral, or
obtain provisional remedies. The private judge shall also determine all issues
relating to the applicability, interpretation and enforceability of this
paragraph.

[remainder of page intentionally left blank]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed as a deed and delivered as of the date
first above written.

 

Grantors: NETLOGIC MICROSYSTEMS, INC. By:   /s/ Michael Tate   Name:   Michael
Tate   Title:   Vice President and Chief Financial Officer Executed as a deed
for and on behalf of: NETLOGIC MICROSYSTEMS CAYMANS LIMITED By:   /s/ Michael
Tate   Name:   Michael Tate   Title:   Director In the presence of: /s/ Ronald
Jankov

Name:     Ronald Jankov Title:     Director Executed as a deed for and on behalf
of:

NETLOGIC MICROSYSTEMS

INTERNATIONAL LIMITED

By:   /s/ Michael Tate   Name:   Michael Tate   Title:   Director In the
presence of: /s/ Ronald Jankov

Name:     Ronald Jankov Title:     Director

[Signature Page to BVI Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

SILICON VALLEY BANK,

as Administrative Agent

By:   /s/   Name:     Title:   Managing Director

[Signature Page to BVI Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

Schedule 1

NOTICE ADDRESSES OF GUARANTORS



--------------------------------------------------------------------------------

Schedule 2

DESCRIPTION OF INVESTMENT PROPERTY

Pledged Stock:

 

Issuer

  

Class of Capital Stock

  

Certificate No.

  

No. of Shares

                                            

Pledged Notes:

 

Issuer

  

Date of Issuance

  

Payee

  

Principal Amount

                                            

Securities Accounts:

 

Securities Intermediary

  

Address

  

Account Number(s)

                             



--------------------------------------------------------------------------------

Commodity Accounts:

 

Commodity Intermediary

  

Address

  

Account Number(s)

                             

Deposit Accounts:

 

Depositary Bank

  

Address

  

Account Number(s)

                             



--------------------------------------------------------------------------------

Schedule 3

FILINGS AND OTHER ACTIONS

REQUIRED TO PERFECT SECURITY INTERESTS

Uniform Commercial Code Filings

[List each office where a financing statement is to be filed]

Copyright, Patent and Trademark Filings

[List all filings]

Other Actions

In relation to the charge created by the BVI Guarantee and Collateral Agreement
and the charge to be granted over the shares held by NetLogic Caymans in the BVI
Borrower, the entering of the prescribed details pursuant to section 54 of the
Companies Law (2007 Revision) (as amended) of the Cayman Islands into the
Register of Mortgages and Charges of NetLogic Caymans upon execution of this
Agreement.

In relation to the charge to be granted over the shares held by NetLogic Caymans
in the BVI Borrower, the entering of a statement in the BVI Borrower’s Register
of Members as follows:

“The 50 issued shares of the Company and held in the name of NetLogic
Microsystems Caymans Limited have been charged by NetLogic Microsystems Caymans
Limited to Silicon Valley Bank of 3003 Tasman Drive, Santa Clara, CA, 95054,
United States of America (the “Chargee”) pursuant to a Share Charge dated
July 17, 2009 made between NetLogic Microsystems Caymans Limited, as Chargor,
NetLogic Microsystems International Limited and the Chargee. This statement and
the name of the Chargee have been entered on the share register of the Company
on July 17, 2009.”



--------------------------------------------------------------------------------

In addition, the BVI Borrower shall submit its register of members for
registration by the Registrar of Corporate Affairs of the British Virgin Islands
pursuant to section 231 of the BVI Business Companies Act, 2004 (British Virgin
Islands), and shall not file any change in the register or elect to cease
registration of changes in the register without the prior written consent of the
Chargee. Upon receipt from the BVI Borrower of evidence of filing the share
register pursuant to section 231, the Chargee shall within 3 days provide
written consent to the BVI Borrower permitting it to file a notice to elect to
cease registrations of changes to the share register.

The BVI Borrower shall enter into its Register of Charges such particulars
regarding the charge created by the BVI Guarantee and Collateral Agreement as
are specified in section 162 of the BVI Business Companies Act, 2004 (as the
same may be amended from time to time) (the “Act”) or any similar provision in
any statute pursuant to which the BVI Borrower is incorporated or existing from
time to time, (ii) file a notice of creation of such charge with the Registrar
of Corporate Affairs of the British Virgin Islands pursuant section 163 of the
Act, and (iii) submit a copy of such revised Register of Charges to its
registered agent in the British Virgin Islands to keep at its registered office
in the British Virgin Islands.

In relation to the charge to be granted over the shares held by the US Borrower
in NetLogic Microsystems Caymans Limited to secure the BVI Obligations, the
entering of the following statement into the Register of Members of NetLogic
Microsystems Caymans Limited upon execution of this Agreement:

“3,400 shares held in the name of NetLogic Microsystems, Inc. (the “Chargor”)
have been charged by it to Silicon Valley Bank of 3003 Tasman Drive, Santa
Clara, CA, 95054, United States of America (the “Chargee”) pursuant to a Share
Charge dated July 17, 2009 made between the Chargor, NetLogic Microsystems
Caymans Limited and the Chargee to secure the BVI Obligations of the Chargor
under a Credit Agreement dated July 17, 2009.”

In relation to the charge to be granted over the shares held by the US Borrower
in NetLogic Microsystems Caymans Limited to secure the BVI Obligations, the
entering of the following statement into the Register of Members of NetLogic
Microsystems Caymans Limited upon execution of this Agreement:

“6,600 shares held in the name of NetLogic Microsystems, Inc. (the “Chargor”)
have been charged by it, by way of second ranking equitable charge, to Silicon
Valley Bank of 3003 Tasman Drive, Santa Clara, CA, 95054, United States of
America (the “Chargee”) pursuant to a Share Charge dated July 17, 2009 made
between the Chargor, NetLogic Microsystems Caymans Limited and the Chargee to
secure the BVI Obligations of the Chargor under a Credit Agreement dated
July 17, 2009.”

[Describe other actions to be taken]



--------------------------------------------------------------------------------

Schedule 4

LOCATION OF JURISDICTION OF ORGANIZATION/INCORPORATION

AND CHIEF EXECUTIVE OFFICE, ETC.

 

Grantor

  

Jurisdiction of
Organization/Incorporation

  

Organizational
Identification
Number

  

Location of Chief
Executive Office

                                   



--------------------------------------------------------------------------------

Schedule 5

LOCATIONS OF EQUIPMENT AND INVENTORY

 

Grantor

  

Locations

              



--------------------------------------------------------------------------------

Schedule 6

COPYRIGHTS AND COPYRIGHT LICENSES

PATENTS AND PATENT LICENSES

TRADEMARKS AND TRADEMARK LICENSES



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT AND CONSENT

The undersigned hereby acknowledges receipt of a copy of the BVI Guarantee and
Collateral Agreement, dated as of [    ], 2009 (the “Agreement”), made by the
Grantors parties thereto for the benefit of SILICON VALLEY BANK, as
Administrative Agent. The undersigned agrees for the benefit of each of the
Administrative Agent and each of the Secured Parties as follows:

1. The undersigned will be bound by the terms of the Agreement and will comply
with such terms insofar as such terms are applicable to the undersigned.

2. The undersigned will notify the Administrative Agent promptly in writing of
the occurrence of any of the events described in Section 5.7(a) of the
Agreement.

3. The terms of Sections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.3(c) and 6.7 of the Agreement.

 

[NAME OF ISSUER] By:       Name:     Title:  

 

Address for Notices:

     

Fax:



--------------------------------------------------------------------------------

Annex 1 to

Guarantee and Collateral Agreement

ASSUMPTION AGREEMENT, dated as of ________________, ____, made by
______________________________ (the “Additional Grantor”), in favor of SILICON
VALLEY BANK, as Administrative Agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions or entities (the
“Lenders”) from time to time parties to the Credit Agreement, dated as of
June 19, 2009 (as amended, amended and restated, supplemented, restructured or
otherwise modified, renewed or replaced from time to time, the “Credit
Agreement”), among NetLogic MicroSystems, Inc., a Delaware corporation (the “US
Borrower”), NetLogic Microsystems International Limited, a British Virgin
Islands company (the “BVI Borrower” and, together with the US Borrower, the
“Borrowers”), the Lenders and the Administrative Agent. All capitalized terms
not defined herein shall have the meaning ascribed to them in such Credit
Agreement.

W I T N E S S E T H :

WHEREAS, in connection with the Credit Agreement, the BVI Borrower and certain
of its Affiliates (other than the Additional Grantor) have entered into the BVI
Guarantee and Collateral Agreement, dated as of [            ], 2009, in favor
of the Administrative Agent for the benefit of the Secured Parties defined
therein (the “Guarantee and Collateral Agreement”);

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, (a) hereby becomes a party to the Guarantee
and Collateral Agreement as a Grantor thereunder with the same force and effect
as if originally named therein as a Grantor and, without limiting the generality
of the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder, and (b) hereby grants to the Administrative Agent, for the
benefit of the Secured Parties, as security for the BVI Obligations of such
Additional Grantor, a security interest in all of the Additional Grantor’s
right, title and interest in any and to all Collateral of Additional Grantor, in
each case whether now owned or hereafter acquired or in which Additional Grantor
now has or hereafter acquires an interest and wherever the same may be located,
but subject in all respects to the terms, conditions and exclusions set forth in
the Guarantee and Collateral Agreement. The information set forth in Annex 1-A
hereto is hereby added to the information set forth in the Schedules to the
Guarantee and Collateral Agreement. The Additional Grantor hereby represents and
warrants that each of the representations and warranties contained in Section 4
of the Guarantee and Collateral Agreement is true and correct on and as the date
hereof (after giving effect to this Assumption Agreement) as if made on and as
of such date.

2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:       Name:     Title:  

 

2



--------------------------------------------------------------------------------

Annex 1-A to

Assumption Agreement

Supplement to Schedule 1

Supplement to Schedule 2

Supplement to Schedule 3

Supplement to Schedule 4

Supplement to Schedule 5

Supplement to Schedule 6